Title: To John Adams from William Nichols, 29 November 1799
From: Nichols, William
To: Adams, John



Sir,
Philada. 29th. November 1799

In the Month of April 1795, I had the honor of being appointed the Marshal of the District of Pennsylvania; the duties of which I have, from that time to the present, discharged to the best of my abilities.
Some losses, however, which I have lately Sustained, from a certain Joseph Thomas; added to others, which had, some time before, been occasioned by an Unlimitted Confidence in a very good and worthy man who is now no more; Make it necessary, that I should, at least for the present, decline public business, and turn my attention to my own affairs; my property being Still Valuable, and sufficient, as I trust, to render me, in a short time, what I more and more wish to be, independent.
Accordingly I have thought proper, a few days ago, to make my determination known to the Secretary of State, to Judge Peters, and to Mr. Rawle; that a Suitable person might be thought of by them to recommend to your Excellency to fill the Office. And when that event takes place, I pray your excellency to Consider this as my formal resignation of the Office of Marshal of the District of Pennsylvania.
Permit me to assure your Excellency, that my resignation proceeds from no dislike to the measures of Government; which I have always Considered to be wise and good; and which I Shall always be ready, at every hazard, to Support and defend.
And permit me also to assure you, Sir, that it is my ardent wish, that you may long Continue to enjoy all the blessings which good health, and a Conciousness of a life devoted to the welfare of your Country, can bestow.
I have the Honor to be, and remain, / your Excellencys, / Most Obedient, / Humble servant,
William Nichols.